Citation Nr: 0607918	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-12 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 13, 1998 
for the award of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1963.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Albuquerque, 
New Mexico, Department of Veterans' Affairs (VA), Regional 
Office (RO), which denied an effective date earlier than 
August 13, 1998 for the award of TDIU.   The case was 
subsequently transferred to the jurisdiction of the Houston 
RO.  In December 2001, the Board had determined that the 
veteran had submitted a notice of disagreement with this 
denial; therefore, the Board remanded this claim for the 
issuance of a statement of the case (SOC).  The case was 
returned to the Board in May 2002, without the RO issuing the 
required SOC; as a consequence, the Board again remanded this 
claim in August 2002 for the issuance of a SOC.  

In August 2003, the veteran cancelled his request for another 
hearing following notice that the Veterans Law Judge who had 
conducted the August 2001 hearing had retired.  The 
transcript of this hearing has been reviewed as part of this 
decision.  In August 2003, at the request of the veteran's 
representative, the Board advanced the appeal for 
consideration.

On November 4, 2003, the Board issued a decision which denied 
entitlement to an effective earlier than August 13, 1998 for 
the award of TDIU.  The veteran appealed this decision to the 
Court of Appeals for Veterans Claims (CAVC); a Joint Motion 
for Partial Remand was issued in November 2004.  This 
requested that the Board's denial of an earlier effective 
date for the award of TDIU be vacated and remanded to the 
Board for further consideration.  It was argued that the 
Board had failed to consider whether the veteran was entitled 
to an earlier effective date of up to one year prior to 
August 13, 1998 based on the provisions of 38 U.S.C.A. 
§ 5110(b)(2) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.400(o)(2) (2005).  The CAVC issued an Order on November 
16, 2004 vacating and remanding this issue to the Board for 
action consistent with the Joint Motion and the Order.  
Copies of the Joint Motion and the CAVC's Order have been 
associated with the claims folder.


FINDING OF FACT

The veteran's claim for TDIU was received on August 13, 1998.  
Evidence submitted after this claim associated the veteran's 
service-connected lumbosacral strain with his degenerative 
disc disease (DDD).


CONCLUSION OF LAW

The criteria for an effective date earlier than August 13, 
1998 for the award of TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107, 5108, 5110 (West 2002 & Sup. 
2005); 38 C.F.R. §§ 3.155, 3.159, 3.400, 3.400(o)(2), 4.16 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2005).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159.  These laws require that, upon the receipt 
of a complete or substantially complete application for 
benefits, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously of record, that is necessary 
to substantiate the claim.  This notice shall indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, is to be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005).  VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002 & 
Supp. 2005);  38 C.F.R. § 3.159(c)(1) (2005).  If VA is 
attempting to obtain records from a Federal department or 
agency, the effort to obtain them will continue until the 
records have been obtained unless it is reasonably certain 
that such records do not exist or that further efforts to 
find them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for TDIU in August 1998.  The rating action 
that denied TDIU was issued in March 2001.  After that rating 
action was issued, the RO sent VCAA letters to the veteran in  
May and October 2005 that provided notice to the claimant of 
what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was told that he 
could submit any evidence relevant to his claim.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  The veteran 
responded to the VCAA notification letters, stating that he 
had no further evidence to submit in support of his claim.  
The Board had requested relevant copies of the veteran's VA 
treatment records, which were obtained and associated with 
the claims folder.  Therefore, it is found that the veteran 
was aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  


Applicable laws and regulations

Generally, the effective date of an award of a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400(o)(2) (2005).

According to 38 C.F.R. § 4.16(a) (2005), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui generis may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual background and analysis

The veteran submitted his claim for TDIU on August 13, 1998.  
The evidence concerning the one year period prior to this 
claim noted a complaint of chronic low back in July 1998.  He 
stated that the pain had been better over the past few years.  
He said that the pain would radiate into the right leg on 
walking and that he would have tingling in both legs.  

The veteran has argued that an effective date earlier than 
August 13, 1998 should be awarded to his grant of TDIU.  In 
April 2001, he had asserted that the service medical records 
had shown treatment for a sore back.  He commented that the 
Social Security Administration had found him disabled in 
1990.  At a hearing before the Board in August 2001, he had 
also argued that the RO was wrong in assigning a 
noncompensable rating to the back disorder in 1963.  He 
stated that his low back had been sore in 1954 and 1955.  He 
further stated that he had reinjured his back in 1959.  He 
also said that he had been diagnosed with degenerative joint 
disease in 1977.  He appeared to make no distinction between 
degenerative disc disease (DDD), degenerative joint disease 
(DJD), and lumbosacral strain.

The Board issued a decision in December 2001 which found that 
the veteran had not filed an application to reopen his claim 
for service connection for lumbar DDD prior to August 13, 
1998, which had been denied by the Board in September 1994.  
Because of this, it was found that an effective date earlier 
than August 13, 1998 for the award of a 60 percent disability 
evaluation for the service-connected DDD of the lumbosacral 
spine was not warranted.  In April 2005, the Board issued a 
decision which found that there was no clear and unmistakable 
error in the December 2001 Board denial of an effective date 
earlier than August 13, 1998 for the award of a 60 percent 
evaluation for the then service-connected DDD of the 
lumbosacral spine.

The veteran has contended that he should be awarded an 
effective date earlier than August 13, 1998 for the award of 
TDIU because he had been unemployed many years prior to 
August 1998.  However, a review of the evidence of record 
clearly indicates that he had not filed his claim for TDIU 
until August 13, 1998.  While the veteran has contended that 
he was unemployed prior to this date, there is no indication 
in the records developed during the one year period prior to 
this claim that the veteran had been rendered unemployable 
solely due to his service-connected disabilities.  In fact, a 
record from July 1998 noted that his back condition had 
improved over the past few years.  There was no objective 
evidence of record that had associated the veteran's low back 
DDD with his service-connected lumbosacral strain until the 
VA examination of October 1999.  The veteran was asked in May 
and October 2005 to submit any evidence that would 
demonstrate that he had been rendered unemployable by 
service-connected disabilities during the one year period 
prior to the submission of the August 13, 1998 claim.  He 
responded that he had no further evidence to submit.  

Moreover, a review of the record does not demonstrate the 
existence of any communication or action from the veteran or 
his representative that could be construed to be an informal 
claim for TDIU.  There is nothing of record prior to this 
date that showed an intention to file a claim for this 
benefit, or which identifies that this was a benefit that was 
being sought. VA is not required to anticipate any potential 
claim for a benefit when no intention to raise it has been 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).

Finally, prior to August 13, 1998, the veteran was service-
connected for a lumbosacral strain, rated as 10 percent 
disabling from June 26, 1990 (this evaluation was not 
increased to 60 percent until August 13, 1998).  Prior to 
August 13, 1998, the only other service-connected disability 
was a duodenal ulcer, evaluated as 10 percent disabling from 
July 20, 1963.  His combined disability evaluation prior to 
August 13, 1998 was thus 20 percent.  Therefore, the veteran 
did not meet the schedular rating criteria for a finding of 
total disability under the provisions of 38 C.F.R. § 4.16(a).  
He did not have at least one disability rated at 40 percent 
disabling or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Based on 
the above, there is no basis upon with to award an effective 
date earlier than August 13, 1998 for the grant of TDIU.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than August 13, 1998 for the award of TDIU.


ORDER

Entitlement to an effective date earlier than August 13, 1998 
for the award of TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


